FILED
                               NOT FOR PUBLICATION                          DEC 23 2009

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 MARIO ARRON NEWSOME,                             No. 07-56117

                 Petitioner - Appellant,          D.C. No. CV-05-01534-IEG

   v.
                                                  MEMORANDUM *
 LARRY SCRIBNER, Warden,**

                 Respondent - Appellee.



                      Appeal from the United States District Court
                         for the Southern District of California
                    Irma E. Gonzalez, Chief District Judge, Presiding

                             Submitted December 15, 2009 ***


Before:          GOODWIN, WALLACE, and FISHER, Circuit Judges.

        California state prisoner Mario Arron Newsome appeals from the district

             *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **    Larry Scriber is substituted for his predecessor, S.J. Ryan, as Warden
of Calipatria State Prison, pursuant to Fed. R. App. P. 43(c)(2).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

Research
court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Newsome contends that the trial court violated his Sixth Amendment right to

confrontation by admitting prior out-of-court statements made by five declarants

who testified at trial but could not recall whether they made the prior statements.

The district court correctly determined that the California Court of Appeal’s

rejection of Newsome’s Sixth Amendment claims was not contrary to, and did not

involve an unreasonable application of, clearly established Supreme Court law.

See 28 U.S.C. § 2254(d)(1); see also United States v. Owens, 484 U.S. 554, 559-60

(1988); California v. Green, 399 U.S. 149, 164 (1970).

       AFFIRMED.




Research                                  2                                     07-56117